     Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ETHLOKIA PLUMBER,        §
ex rel. K.W.,            §
        Plaintiffs,      §
                         §
v.                       §                                   C.A. No. 4:20-cv-00672
                         §
HARRIS COUNTY DEPARTMENT §
OF EDUCATION,            §
     Defendant.          §

      DEFENDANT HARRIS COUNTY DEPARTMENT OF EDUCATION’S
             ANSWER AND AFFIRMATIVE DEFENSES TO
            PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant Harris County Department of Education (“HCDE”) files this Answer

and Affirmative Defenses to Plaintiffs’ Second Amended Complaint as follows:

                            PRELIMINARY STATEMENT

1.     Defendant denies K.W.’s rights were violated or that K.W. was subjected to illegal

discriminatory physical abuse and excessive force because of K.W.’s disability and/or

without substantive due process protections. The remainder of Paragraph 1 does not

contain factual allegations requiring specific admission or denial. To the extent it alleges

wrongful conduct on the part of HCDE, Defendant denies.

2.     Defendant denies that K.W. was assaulted by an unlawful physical restraint that

caused lasting physical and emotional damage to K.W. The remainder of Paragraph 2

does not contain factual allegations requiring specific admission or denial. To the extent

it alleges wrongful conduct on the part of HCDE, Defendant denies.


                                             1
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 2 of 10




3.     Paragraph 3 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

                             PROCEDURAL POSTURE

4.     Paragraph 4 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

5.     Paragraph 5 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

6.     Defendant admits the factual statement in Paragraph 6.

7.     Defendant admits the factual statement in Paragraph 7.

8.     Defendant admits the factual statement in Paragraph 8.

                                     JURISDICTION

9.     Paragraph 9 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

                                        VENUE

10.    Paragraph 10 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

                                       PARTIES

11.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 11.

12.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 12.



                                           2
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 3 of 10




13.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 13.

14.    Defendant admits the factual statement in Paragraph 14.

15.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 15.

16.    Defendant admits the factual statement in Paragraph 16.

17.    Defendant admits the factual statement in Paragraph 17.

18.    Defendant admits the factual statement in Paragraph 18.

19.    Defendant admits the factual statement in Paragraph 19.

                              STATEMENT OF FACTS

20.    Paragraph 20 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

21.    Paragraph 21 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

22.    Paragraph 22 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

23.    Paragraph 23 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

24.    Defendant denies K.W. was assaulted by Herbert Allen, Jr. (“Allen”) or that Allen

used an unlawful restraint. The remainder of Paragraph 24 does not contain factual

allegations requiring specific admission or denial. To the extent it alleges wrongful

conduct on the part of HCDE, Defendant denies.

                                           3
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 4 of 10




25.    Paragraph 25 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

26.    Paragraph 26 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

27.    Paragraph 27 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

28.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement regarding Ms. Plumber’s concerns regarding the video. The remainder

of Paragraph 28 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

29.    Defendant denies the factual statements in Paragraph 29.

30.    Defendant denies the factual statements in Paragraph 30.

31.    Defendant denies the factual statements in Paragraph 31.

32.    Defendant is without knowledge or information sufficient to admit or deny the

factual statements in Paragraph 32. To the extent it alleges wrongful conduct on the part

of HCDE, Defendant denies.

33.    Defendant denies the factual statements and legal conclusions in Paragraph 33.

34.    Defendant denies the factual statements in Paragraph 34.

35.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 35.

36.    Defendant denies the factual statements in Paragraph 36.



                                            4
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 5 of 10




37.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 37.

38.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 38.

39.    Defendant is without knowledge or information sufficient to admit or deny the

factual statement in Paragraph 39.

40.    Defendant denies the factual statements and legal conclusions in Paragraph 40.

41.    Defendant denies the factual statements in Paragraph 41.

42.    Defendant denies the factual statement in Paragraph 42.

43.    Defendant denies the factual statements in Paragraph 43.

44.    Defendant denies the factual statement in Paragraph 44.

                                     STATE ACTION

45.    Paragraph 45 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

46.    Defendant denies the factual statements and legal conclusions in Paragraph 46.

47.    Defendant admits the factual statement in Paragraph 47.

      UNCONSTITUTIONAL POLICIES, PROCEDURES, PRACTICES AND
                           CUSTOMS

48.    Paragraph 48 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

49.    Defendant denies the factual statements and legal conclusions in Paragraph 49.

50.    Defendant denies the factual statements and legal conclusions in Paragraph 50.


                                            5
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 6 of 10




      CLAIMS AGAINST HCDE PURSUANT TO THE 14TH AMENDMENT

51.    Paragraph 51 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

52.    Defendant denies the factual statements and legal conclusions in Paragraph 52.

53.    Defendant denies the factual statements and legal conclusions in Paragraph 53.

54.    Defendant denies the factual statement and legal conclusions in Paragraph 54.

       CLAIMS PURSUANT TO THE REHABILITATION ACTION OF 1973

55.    Paragraph 55 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

56.    Paragraph 56 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

57.    Defendant denies the factual statements and legal conclusions in Paragraph 57.

58.    Defendant admits the factual statements in Paragraph 58.

59.    Defendant admits the factual statements in Paragraph 59.

60.    Defendant denies the factual statements and legal conclusions in Paragraph 60.

61.    Defendant denies the factual statements and legal conclusions in Paragraph 61.

62.    Defendant denies the factual statements and legal conclusions in Paragraph 62.

63.    Defendant denies the factual statements and legal conclusions in Paragraph 63.

64.    Defendant denies the factual statements and legal conclusions in Paragraph 64.

      CLAIMS RELATED TO THE AMERICANS WITH DISABILITIES ACT

65.    Paragraph 65 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

                                            6
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 7 of 10




66.    Defendant denies the factual statements and legal conclusions in Paragraph 66.

67.    Defendant admits the factual statements in Paragraph 67.

68.    Defendant admits the factual statements in Paragraph 68.

69.    Defendant admits the factual statements in Paragraph 69.

70.    Defendant denies the factual statements and legal conclusions in Paragraph 70.

71.    Defendant denies the factual statements and legal conclusions in Paragraph 71.

72.    Defendant denies the factual statements and legal conclusions in Paragraph 72.

73.    Defendant denies the factual statements and legal conclusions in Paragraph 73.

74.    Defendant denies the factual statements and legal conclusions in Paragraph 74.

                                   RATIFICATION

75.    Paragraph 75 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful or affirmative conduct on the part of HCDE,

Defendant denies.

76.    Defendant denies the factual statements and legal conclusions in Paragraph 76.

77.    Defendant denies the factual statements and legal conclusions in Paragraph 77.

                                      DAMAGES

78.    Paragraph 78 does not contain factual allegations requiring specific admission or

denial. To the extent it alleges wrongful conduct on the part of HCDE, Defendant denies.

79.    Defendant denies that Plaintiff has been damaged specifically, as stated in

Paragraph 79, or that Plaintiff has been damaged by Defendant, generally.




                                            7
      Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 8 of 10




                                    ATTORNEYS’ FEES

80.       Paragraph 80 does not contain factual allegations requiring specific admission or

denial.

81.       Defendant denies the factual statements and legal conclusions in Paragraph 81.

                               DEMAND FOR JURY TRIAL

82.       Paragraph 82 does not contain factual allegations requiring specific admission or

denial.

                                          PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant requests that Plaintiffs’

claims be dismissed in their entirety and that Defendant recover its costs, expenses, and

reasonable attorneys’ fees, and the Defendant be granted such other and further relief to

which they may show themselves justly entitled.

                                AFFIRMATIVE DEFENSES

          By way of further Answer, and without waiving the foregoing, Defendant asserts

the following affirmative defenses to the claims pled in Plaintiffs’ Second Amended

Complaint:

          1.    Plaintiffs have failed to timely exhaust their administrative remedies as to

all claims against HCDE;

          2.    HCDE is entitled to an absolute bar with respect to Plaintiffs’ state law tort

claims;

          3.    HCDE’s employee is entitled to qualitied immunity from Plaintiff’s claims

under 42 U.S.C. Section 1983 in his individual capacity;

                                               8
    Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 9 of 10




       4.     HCDE is immune from Plaintiffs’ claims as a governmental entity because

the HCDE employee whose alleged actions are complained of in this lawsuit would not

be personally liable to the Plaintiffs under Texas law due to his entitlement to official

immunity;

       5.     Any actions HCDE took with respect to Plaintiff was based on legitimate,

non-discriminatory reasons;

       6.     HCDE would have taken the action against Plaintiffs that forms the basis of

this lawsuit without regard to K.W.’s alleged disability;

       7.     HCDE is entitled to the damage caps set forth in the Americans with

Disabilities Act and hereby asserts the application of the same;

       8.     To the extent Plaintiffs have asserted claims under §1983, Plaintiffs’

alleged injuries were not caused by an official custom, policy or practice of HCDE; and

       9.     Plaintiffs have failed to mitigate damages, if any.


                                             Respectfully submitted,

                                              KARCZEWSKI | BRADSHAW | SPALDING



                                              _____________________________
                                              J. ERIK NICHOLS
                                              Attorney-in-Charge
                                              State Bar No. 00788119
                                              Fed. I.D. 13066
                                              enichols@kblawgroup.com
                                              MELISSA M. GOINS
                                              State Bar No. 24074671
                                              Fed. I.D. 2089537
                                              mgoins@kblawgroup.com

                                             9
    Case 4:20-cv-00672 Document 29 Filed on 04/15/21 in TXSD Page 10 of 10




                                             3700 Buffalo Speedway, Suite 560
                                             Houston, Texas 77098
                                             Telephone: (713) 993-7041
                                             Facsimile: (888) 726-8374

                                             ATTORNEYS FOR DEFENDANT HCDE

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
served on all counsel of record via electronic mail and/or ECF this 15th day of April, 2021,
addressed as follows:

             Brandon W. Duke                            L. Kym Davis Rogers
            bduke@wintson.com                       krogers@disabilityrightstx.org
           Rachael E. Thompson                              Kathryn Hogan
         rthompson@winston.com                      khogan@disabilityrightstx.org
           Winston & Strawn LLP                         Disability Rights Texas
       800 Capital Street, Suite 2400            1420 W. Mockingbird Lane, Suite 450
           Houston, Texas 77002                          Dallas, Texas 75247
          (Attorneys for Plaintiffs)                   (Attorneys for Plaintiffs)




                                                 Counsel for Defendant HCDE




                                            10
